DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 03/25/2019. Claims 1-9 are pending in the case. Claims 1, 8, and 9 are independent claims.

Information Disclosure Statement
The information disclosure statement filed 04/11/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Dependent claims 2-7 recite “[t]he non-transitory computer-readable recording according to….” Claims 2-7 depend, either directly or indirectly, from independent claim 1, which recites “[a] non-transitory computer-readable recording medium having….” For consistency, claims 2-7 should be amended to recite “the non-transitory computer-readable recording medium according to….”
Independent claims 1, 8, and 9 recite “… using the conversion data as input tensor…” and “… performing tensor decomposition on input tensor.” These portions of the claims appear to be grammatically insufficient without appropriate articles. For example, the first recitation should be amended to “… using the conversion data as an input tensor…” and the second recitation should be amended to read “… performing tensor decomposition on the input tensor.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an article of manufacture.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: a… process comprising:… generating conversion data by complementing, regarding a target record, included in the input data, in which one or more values in the plurality of items has been lost, at least one of the one or more lost values by a candidate value; and causing a learner to execute a learning process using the conversion data as input…, the learner performing… learning by performing… decomposition on input….
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute an abstract process; input tensor; and deep learning.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): inputting input data generated from a plurality of logs, the input data including one or more records that have a plurality of items.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute an abstract process; input tensor; and deep learning.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): inputting input data generated from a plurality of logs, the input data including one or more records that have a plurality of items. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the generating includes generating the conversion data complemented by using, as the candidate values, in the item in which the value of the target record has been lost, values having a plurality of types included in records, in each of which a value of the same item is not lost, and by copying one of the values from among the candidate values.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the generating includes generating the conversion data by arranging the plurality of records including the target record in time order, by replicating the target records by the number of target records that are insufficient for the number of the candidate values, and by copying each of the candidate values to the associated target records.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the generating includes generating the conversion data by sequentially copying each of the candidate values to the associated complement target records, in the order in which, from among the items in each of which the value of the target record is not lost, the number of items in each of which the value is matched with the item associated with the record that has the candidate value.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the generating includes generating the conversion data by sequentially copying each of the candidate values to the associated target records in the order of the most recent time.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the learning process includes generating, from among the generated pieces of the conversion data, a first learned model that has learned the conversion data obtained by replicating the complement target records by the number of n lines and complementing the candidate values and a second learned model that has learned the conversion data obtained by replicating the complement target records by the number of n+1 lines and complementing the candidate values, comparing, by using evaluation purpose data that is based on the generated conversion data, classification accuracy of the first learned model with classification accuracy of the second learned model, and outputting the first learned model and n+1 pieces of complement values that have been complemented into the target record in a case where the n is increased until the compared pieces of classification accuracy become equal.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the generating includes generating the conversion data by using, as the candidate values, in the item in which the value of the target record has been lost, set values that have a plurality of types and that are previously set and by copying one of the values from among the candidate values.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The remaining claims 8 and 9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claim 1 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not integrate the judicial exception into a practical application under step 2A prong 2. Refer to MPEP §2106.04(d). Moreover, the limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Eihiro Saishu (Jap. Pat. App. Pub. No. 2019101902 A, hereinafter Eihiro Saishu) in view of Koji Maruhashi (Maruhashi, Koji. "Deep Tensor: Eliciting New Insights from Graph Data that Express Relationships between People and Things." Fujitsu Sci. Tech. J 53, no. 5 (2017): 26-31, hereinafter Koji Maruhashi).

As to independent claim 1, Eihiro Saishu teaches:
A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process comprising (Abstract and paragraph 1, "a data processing program"):
inputting input data generated from a plurality of logs, the input data including one or more records that have a plurality of items (Figure 1, acquiring unit 12, input unit 13. Abstract, "acquiring unit 12 for acquiring data having a plurality of records each including a plurality of fields corresponding to a plurality of items, an input unit 13 for receiving an input representing selection of an item among the plurality of items." Paragraph 38, "the data to be processed by the data processing apparatus 10 may be CSV data composed of a plurality of records including a plurality of fields, or tabular data in which cells are arranged in rows and columns." The CSV data reads on the claimed logs);
generating conversion data by complementing, regarding a target record, included in the input data, in which one or more values in the plurality of items has been lost, at least one of the one or more lost values by a candidate value (Paragraph 14, "[b]y complementing the values, learning processing and verification processing can be appropriately performed without deleting records including missing values." Paragraph 80, "the field including the missing value can be complemented with the value displayed in the complementing menu 82. In the complement menu 82, the options 'mode', 'median', 'average', 'maximum', 'minimum', 'longitudinal', and 'arbitrary' are displayed. When the option 'Mode' is selected, interpolation is performed with the value most contained in the column"); and
causing a learner to execute a learning process using the conversion data as input… (Figure 10, step s40. Paragraph 95, "the data processing device 10 performs machine learning processing based on the edited data").
Eihiro Saishu does not appear to expressly teach input tensor, the learner performing deep learning by performing tensor decomposition on input tensor.
Koji Maruhashi teaches input tensor, the learner performing deep learning by performing tensor decomposition on input tensor (Figure 1, table data including a plurality of records having a plurality of data items by means of a tensor. Figures 6-7, a method in which the tensor is decomposed into a core tensor and an elementary matrix, and a neural network is trained using a core tensor to generate a prediction model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning mechanism of Eihiro Saishu to include the tensor representation techniques of Koji Maruhashi for leveraging a deep neural network to enable automatic feature extraction (see Koji Maruhashi at abstract).

As to dependent claim 2, Eihiro Saishu further teaches the generating includes generating the conversion data complemented by using, as the candidate values, in the item in which the value of the target record has been lost, values having a plurality of types included in records, in each of which a value of the same item is not lost, and by copying one of the values from among the candidate values (Paragraph 80, "When the option 'Before and after' is selected, in the column containing the missing value, the value of the field contained in the record before and after the record containing the missing value is completed").

As to dependent claim 3, Eihiro Saishu further teaches the generating includes generating the conversion data by arranging the plurality of records including the target record in time order, by replicating the target records by the number of target records that are insufficient for the number of the candidate values, and by copying each of the candidate values to the associated target records (Paragraph 80, "When the option 'Before and after' is selected, in the column containing the missing value, the value of the field contained in the record before and after the record containing the missing value is completed").

As to dependent claim 4, Eihiro Saishu further teaches the generating includes generating the conversion data by sequentially copying each of the candidate values to the associated complement target records, in the order in which, from among the items in each of which the value of the target record is not lost, the number of items in each of which the value is matched with the item associated with the record that has the candidate value (Paragraph 80, "When the option 'Before and after' is selected, in the column containing the missing value, the value of the field contained in the record before and after the record containing the missing value is completed").

As to dependent claim 5, Eihiro Saishu further teaches the generating includes generating the conversion data by sequentially copying each of the candidate values to the associated target records in the order of the most recent time (Paragraph 80, "When the option 'Before and after' is selected, in the column containing the missing value, the value of the field contained in the record before and after the record containing the missing value is completed").

As to dependent claim 7, Eihiro Saishu further teaches the generating includes generating the conversion data by using, as the candidate values, in the item in which the value of the target record has been lost, set values that have a plurality of types and that are previously set and by copying one of the values from among the candidate values (Paragraph 80, "the options 'mode', 'median', 'average', 'maximum', 'minimum', 'longitudinal', and 'arbitrary' are displayed. When the option 'Mode' is selected, interpolation is performed with the value most contained in the column").

As to independent claim 8, Eihiro Saishu teaches:
A learning method comprising (Abstract, data processing method for machine learning):
inputting input data generated from a plurality of logs, the input data including one or more records that have a plurality of items, using a processor (Figure 1, acquiring unit 12, input unit 13. Abstract, "acquiring unit 12 for acquiring data having a plurality of records each including a plurality of fields corresponding to a plurality of items, an input unit 13 for receiving an input representing selection of an item among the plurality of items." Paragraph 38, "the data to be processed by the data processing apparatus 10 may be CSV data composed of a plurality of records including a plurality of fields, or tabular data in which cells are arranged in rows and columns." The CSV data reads on the claimed logs);
generating conversion data by complementing, regarding a target record, included in the input data, in which one or more values in the plurality of items has been lost, at least one of the one or more lost values by a candidate value, using the processor (Paragraph 14, "[b]y complementing the values, learning processing and verification processing can be appropriately performed without deleting records including missing values." Paragraph 80, "the field including the missing value can be complemented with the value displayed in the complementing menu 82. In the complement menu 82, the options 'mode', 'median', 'average', 'maximum', 'minimum', 'longitudinal', and 'arbitrary' are displayed. When the option 'Mode' is selected, interpolation is performed with the value most contained in the column"); and
causing a learner to execute a learning process using the conversion data as input… (Figure 10, step s40. Paragraph 95, "the data processing device 10 performs machine learning processing based on the edited data").
Eihiro Saishu does not appear to expressly teach input tensor, the learner performing deep learning by performing tensor decomposition on input tensor, using the processor.
Koji Maruhashi teaches input tensor, the learner performing deep learning by performing tensor decomposition on input tensor, using the processor (Figure 1, table data including a plurality of records having a plurality of data items by means of a tensor. Figures 6-7, a method in which the tensor is decomposed into a core tensor and an elementary matrix, and a neural network is trained using a core tensor to generate a prediction model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning mechanism of Eihiro Saishu to include the tensor representation techniques of Koji Maruhashi for leveraging a deep neural network to enable automatic feature extraction (see Koji Maruhashi at abstract).

As to independent claim 9, Eihiro Saishu teaches:
A learning device comprising:
a memory; and
a processor coupled to the memory, wherein the processor executes a process comprising (Abstract, device for machine learning. Abstract and paragraph 1, "a data processing program"):
inputting input data generated from a plurality of logs, the input data including one or more records that have a plurality of items (Figure 1, acquiring unit 12, input unit 13. Abstract, "acquiring unit 12 for acquiring data having a plurality of records each including a plurality of fields corresponding to a plurality of items, an input unit 13 for receiving an input representing selection of an item among the plurality of items." Paragraph 38, "the data to be processed by the data processing apparatus 10 may be CSV data composed of a plurality of records including a plurality of fields, or tabular data in which cells are arranged in rows and columns." The CSV data reads on the claimed logs);
generating conversion data by complementing, regarding a target record, included in the input data, in which one or more values in the plurality of items has been lost, at least one of the one or more lost values by a candidate value (Paragraph 14, "[b]y complementing the values, learning processing and verification processing can be appropriately performed without deleting records including missing values." Paragraph 80, "the field including the missing value can be complemented with the value displayed in the complementing menu 82. In the complement menu 82, the options 'mode', 'median', 'average', 'maximum', 'minimum', 'longitudinal', and 'arbitrary' are displayed. When the option 'Mode' is selected, interpolation is performed with the value most contained in the column"); and
causing a learner to execute a learning process using the conversion data as input… (Figure 10, step s40. Paragraph 95, "the data processing device 10 performs machine learning processing based on the edited data").
Eihiro Saishu does not appear to expressly teach input tensor, the learner performing deep learning by performing tensor decomposition on input tensor.
Koji Maruhashi teaches input tensor, the learner performing deep learning by performing tensor decomposition on input tensor (Figure 1, table data including a plurality of records having a plurality of data items by means of a tensor. Figures 6-7, a method in which the tensor is decomposed into a core tensor and an elementary matrix, and a neural network is trained using a core tensor to generate a prediction model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning mechanism of Eihiro Saishu to include the tensor representation techniques of Koji Maruhashi for leveraging a deep neural network to enable automatic feature extraction (see Koji Maruhashi at abstract).

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Eihiro Saishu view of Koji Maruhashi and Maughan et al. (U.S. Pat. App. Pub. No. 2017/0372232, hereinafter Maughan).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Eihiro Saishu as modified by Koji Maruhashi does not appear to expressly teach the learning process includes generating, from among the generated pieces of the conversion data, a first learned model that has learned the conversion data obtained by replicating the complement target records by the number of n lines and complementing the candidate values and a second learned model that has learned the conversion data obtained by replicating the complement target records by the number of n+1 lines and complementing the candidate values, comparing, by using evaluation purpose data that is based on the generated conversion data, classification accuracy of the first learned model with classification accuracy of the second learned model, and outputting the first learned model and n+1 pieces of complement values that have been complemented into the target record in a case where the n is increased until the compared pieces of classification accuracy become equal.
Maughan teaches the learning process includes generating, from among the generated pieces of the conversion data, a first learned model that has learned the conversion data obtained by replicating the complement target records by the number of n lines and complementing the candidate values and a second learned model that has learned the conversion data obtained by replicating the complement target records by the number of n+1 lines and complementing the candidate values (Paragraph 105, "retrain machine learning excluding one or more feature and retrain machine learning replacing drifted, changed, and/or missing values with expected values"), comparing, by using evaluation purpose data that is based on the generated conversion data, classification accuracy of the first learned model with classification accuracy of the second learned model (Paragraph 105, "comparing and/or evaluating predictions or other results from both and selecting the most accurate retrained machine learning for use"), and outputting the first learned model and n+1 pieces of complement values that have been complemented into the target record in a case where the n is increased until the compared pieces of classification accuracy become equal (Paragraph 105, "selecting the most accurate retrained machine learning for use." Paragraph 102, "may just exclude the drifted, changed, and/or missing values; may estimate and/or impute different values for drifted, changed, and/or missing values").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the learning mechanism of Eihiro Saishu as modified by Koji Maruhashi to include the data compensation techniques of Maughan to benefit from evaluations of the datasets they have prepared for modeling (see Maughan at paragraph 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123